DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura et al. (US 2013/0045369).
Re claims 1 and 10, Takemura et al. disclose a pseudo feature the pseudo feature comprising: a first constraining layer (1); a second constraining layer (2) configured to be mounted within a baseplate of the suspension; and a damper (3) arranged between the first constraining layer and the second constraining layer the first constraining layer, the second constraining layer, and the damper are configured to be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorstrom (US 8,861,141) in view of Takemura et al. (US 2013/0045369) and further in view of (Soga et al. (US 7,929,254).
Re claim 11, Bjorstrom teaches a suspension comprising a load beam assembly (116); and a base plate assembly (112) including a first opening (124) in the baseplate on a first side of a longitudinal axis, and a pseudo feature (111) to balance a mass distribution of a piezoelectric motor (226) located on a second side of the longitudinal axis..

Takemura et al. disclose a pseudo feature the pseudo feature comprising: a first constraining layer (1); a second constraining layer (2) and a damper (3) arranged between the first constraining layer and the second constraining layer the first constraining layer, the second constraining layer, and the damper are configured to be positioned within a first opening on a first side of a longitudinal axis of the suspension. (Fig. 1)  It would have been obvious to one of ordinary skill in the art to use the pseudo feature of Takemura et al. in the suspension of Bjorstrom to improve vibration damping properties while maintining flexural rigidity.
Soga et al. teach a pseudo feature (108b) within an opening in a baseplate. (Fig. 2a, 4b)  It would have been obvious to one of ordinary skill in the art before the effective filing date to mount the pseudo feature in an opening in the baseplate as an alternative means for connecting the pseudo feature.

Re claim 18, Bjorstrom as modified teaches a second opening on a second side of the longitudinal axis, the second opening is configured to receive a piezoelectric motor (126). (Fig 3c)

Re claims 19 and 20, Bjorstrom as modified teaches wherein the first constraining layer, the second constraining layer, and the damper layer (Takemura et al. - 1, 2, 3) is configured to balance a mass distribution of a piezoelectric motor (226) located on a second side of the longitudinal axis.  T

Allowable Subject Matter
Claims 2-9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:15AM-2:15PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
April 15, 2021